DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendments to Claims 1, 3 and 6-8, the Specification (Abstract), and the cancelation of Claim 5, filed 07/11/2022, are acknowledged and accepted.

Response to Arguments
Applicant’s arguments, see Pages 6-7, filed 07/11/2022, with respect to Claims 1-10 and the Specification objection have been fully considered and are persuasive.  The Specification objection, 35 USC § 112 of Claim 3, 35 USC § 102 of Claims 1-3 and the 35 USC § 103 of Claim 4 have been withdrawn. 

Allowable Subject Matter
Claims 1-4 and 6-10 are allowed.
 The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, though Park (US 2021/0141286 A1) disclose “a lens assembly (Figure 2) comprising: a base (1, Figure 2); a support (70, Figure 2) inserted into the base (1, Figure 2) to be movable in an optical axis direction (“optical axis direction” is defined as the optical axis direction of the lens module in a state of being coupled to the lens driving device, ¶[0067]); a driver for auto focus adjustment (first drive unit for auto focusing is included, ¶[0106]) configured to move the support (70, Figure 2) in the optical axis direction (¶[0067]); a lens unit (30, Figure 2) inserted into the support (70, Figure 2) to be movable in a direction perpendicular to the optical axis direction (¶[0067]) and including a lens barrel (20, Figure 2) to which a lens part (lens on front surface ¶[0072], Figure 1) is coupled; a driver for optical image stabilization (¶[0069]) configured to move the lens unit (30, Figure 2) in the direction perpendicular (a function of moving or tilting the lens module in the direction perpendicular to the optical axis, ¶[0069]) to the optical axis direction (¶[0067]); a plurality of ball bearings arranged between the support (70, Figure 2) and the base (1, Figure 2) for the support (70, Figure 2) to be movable with respect to the base (1, Figure 2) in the optical axis direction (¶[0067]); and a plurality of connection members (41, Figure 2) configured to connect the lens unit (30, Figure 2) and the support (70, Figure 2) to each other for the lens unit (30, Figure 2) to be movable (¶[0113]) with respect to the support (70, Figure 2), and formed of an elastic nonconductor (synthetic resin material, ¶[0137]),” Park fails to teach or suggest the aforementioned combination further comprising “wherein the plurality of connection members include first to fourth connection members, and one ends of the first to fourth connection members are coupled to first to fourth coupling grooves formed at four corner portions of the support, respectively, the other ends of the first to fourth connection members are coupled to fifth to eighth coupling grooves formed at four corner portions of the lens unit, respectively, and pillar portions of the first to fourth connection members are disposed between the one ends and the other ends.”
With respect to claims 2-4 and 6-10, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tamara Y. Washington/Patent Examiner, Art Unit 2872
July 26, 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872